Title: Abigail Adams to John Quincy Adams, 20 March 1780
From: Adams, Abigail
To: Adams, John Quincy



My dear son

March 20 1780


Your Letter last evening received from Bilboa relieved me from much anxiety, for having a day or two before received Letters from your Pappa, Mr. Thaxter and Brother in which packet I found none from you, nor any mention made of you, my mind ever fruitfull in conjectures was instantly allarmed. I feard you was sick, unable to write, and your Pappa unwilling to give me uneasiness had concealed it from me and this apprehension was confirmed by every persons omitting to say how long they should continue in Bilboa.
Your Pappas Letters came in Capt. Lovett to Salem, yours by Capt. Babson to Newburry Port, and soon gave ease to my anxiety, at the same time that it excited gratitude and thankfullness to Heaven for the preservation you all experienced in the imminent Dangers which threatned you. You Express in both your Letters a degree of thankfulness. I hope it amounts to more than words, and that you will never be insensible to the particular preservation you have experienced in both your Voyages.
You have seen how inadequate the aid of Man would have been, if the winds and the seas had not been under the particular goverment of that Being who streached out the Heavens as a span, who holdeth the ocean in the hollow of his hand, and rideth upon the wings of the wind.
If you have a due sense of your preservation, your next consideration will be, for what purpose you are continued in Life?—It is not to rove from clime to clime, to gratify an Idle curiosity, but every new Mercy you receive is a New Debt upon you, a new obligation to a diligent discharge of the various relations in which you stand connected; in the first place to your Great Preserver, in the next to Society in General, in particular to your Country, to your parents and to yourself.
The only sure and permanant foundation of virtue is Religion. Let this important truth be engraven upon your Heart, and that the foundation of Religion is the Belief of the one only God, and a just sense of his attributes as a Being infinately wise, just, and good, to whom you owe the highest reverence, Gratitude and Adoration, who superintends and Governs all Nature, even to Cloathing the lilies of the Field and hearing the young Ravens when they cry, but more particularly regards Man whom he created after his own Image and Breathed into him an immortal Spirit capable of a happiness beyond the Grave, to the attainment of which he is bound to the performance of certain duties which all tend to the happiness and welfare of Society and are comprised in one short sentance expressive of universal Benevolence, “Thou shalt Love thy Neighbour as thyself” and is elegantly defined by Mr. Pope in his Essay on Man

“Remember, Man, the universal cause
Acts not by partial, but by general laws
And makes what happiness we justly call
Subsist not in the good of one but all
Theres not a Blessing individuals find
But some way leans and hearkens to the kind.”

Thus has the Supreme Being made the good will of Man towards his fellow creatures an Evidence of his regard to him, and to this purpose has constituted him a Dependant Being, and made his happiness to consist in Society. Man early discoverd this propensity of his Nature and found

“Eden was tasteless till an Eve was there.”

Justice, humanity and Benevolence are the duties you owe to society in general. To your Country the same duties are incumbent upon you with the additional obligation of sacrificeing ease, pleasure, wealth and life itself for its defence and security.
To your parents you owe Love, reverence and obedience to all just and Equitable commands. To yourself—here indeed is a wide Field to expatiate upon. To become what you ought to be and, what a fond Mother wishes to see you, attend to some precepts and instructions from the pen of one who can have no motive but your welfare and happiness, and who wishes in this way to supply to you, the personal watchfulness, and care which a seperation from you, deprives you of at a period of Life when habits are easiest acquired, and fixed, and tho the advise may not be new, yet suffer it to obtain a place in your memory, for occasions may offer and perhaps some concuring circumstances give it weight and force.
Suffer me to recommend to you one of the most usefull Lessons of Life, the knowledge and study of yourself. There you run the greatest hazard of being deceived. Self Love and partiality cast a mist before the Eyes, and there is no knowledge so hard to be acquired, nor of more benifit when once throughly understood. Ungoverned passions have aptly been compaired to the Boisterous ocean which is known to pro­duce the most terible Effects. “Passions are the Elements of life” but Elements which are subject to the controul of Reason. Who ever will candidly examine themselves will find some degree of passion, peevishness or obstinancy in their Natural tempers. You will seldom find these dissagreable ingredients all united in one, but the uncontroulable indulgence of either is sufficient to render the possessor unhappy in himself and dissagreable to all who are so unhappy as to be wittnesses of it, or suffer from its Effects.
You my dear son are formed with a constitution feelingly alive, your passions are strong and impetuous and tho I have sometimes seen them hurry you into excesses, yet with pleasure I have observed a frankness and Generosity accompany your Efforts to govern and subdue them. Few persons are so subject to passion but that they can command themselves when they have a motive sufficiently strong, and those who are most apt to transgress will restrain themselves through respect and Reverence to Superiours, and even where they wish to recommend themselves to their equals. The due Government of the passions has been considered in all ages as a most valuable acquisition, hence an inspired writer observes, He that is slow to anger is better than the Mighty, and he that ruleth his Spirit than he that taketh a city. This passion unrestrained by reason cooperating with power has produced the Subversion of cities, the desolation of countries, the Massacre of Nations, and filled the world with
injustice and oppression.—Behold your own Country, your Native Land suffering from the Effects of Lawless power and Malignant passions, and learn betimes from your own observation and experience to govern and controul yourself. Having once obtained this self goverment you will find a foundation laid for happiness to yourself and usefullness to Mankind. “Virtue alone is happiness below,” and consists in cultivating and improveing every good inclination and in checking and subduing every propensity to Evil. I have been particular upon the passion of Anger, as it is generally the most predominant passion at your age, the soonest excited, and the least pains taken to subdue it.

“What composes Man, can Man destroy.”

I do not mean however to have you insensible to real injuries. He who will not turn when he is trodden upon is deficient in point of spirit, yet if you can preserve good Breeding and decency of Manners you will have an advantage over the agressor and will maintain a dignity of character which will always insure you respect even from the offender.

I will not over burden your mind at this time. I mean to persue the Subject of Self-knowledge in some future Letter, and give you my Sentiments upon your future conduct in life when I feel disposed to reassume my pen. In the mean time be assured no one is more sincerely Interested in your happiness than your ever affectionate Mother,

A A

 

May 8th

This Letter has lain ever since March waiting for a passage. Since it was written I have had the pleasure of receiving Letters from your Pappa by the Marquiss Fayette, your Sister and Brother Letters from you. Your Sister replies to you, your Brother wishes to. If I have time I shall write for him. It gives me great pleasure to hear that you and your Brother are setled in a regular way. Roving is not benificial to study at your age, Learning is not attained by chance, it must be sought for with ardour and attended to with diligence. I hope you have received Letters from me long e’er now, I have written to you often. My dear Charles I hope is a good Boy. Remember my Dear your example will have great weight with him. Your Pappa commends your Steadiness. If you could once feel how gratefull to the Heart of a parent the good conduct of a child is, you would never be the occasion of exciteing any other Sensations in the Bosom of your ever affectionate Mother,

A A


Do not expose my Letters. I would coppy but hate it. Enclosed are two patterns which I wish you to deliver to your Pappa.

